Exhibit 10.01

 

[g98571kaimage002.jpg]

 

1060 East Arques Ave.

Sunnyvale, California 94085

Ph:   (408) 616-4000

 

August 17, 2004

 

Robert G. Gargus

 

Re:                               Amended and Restated Employment Agreement

 

Dear Bob:

 

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer of continued
employment to you. This Amended and Restated Employment Agreement (this
“Agreement”) supersedes the employment letter agreement between you and the
Company, dated October 31, 2001 (“Letter Agreement”) and sets forth the current
terms of your employment with the Company.

 

1.                                       Position:  You will continue in the
position of Chief Financial Officer and Vice President of Finance and
Administration of the Company with the same duties, responsibilities and
reporting requirements that are currently existing with this position. Your
duties are to be performed in substantially the same manner as they have been
performed to date including, but not limited to, your diligence in efforts and
the amount of time you spend completing tasks related to the position.

 

2.                                       Salary:  Your annual base salary will
continue to be $250,000.08 per year and will be subject to annual review.

 

3.                                       Employment Benefits. You will continue
to be eligible to participate in the employee benefit plans and executive
compensation programs maintained by the Company applicable to other employees
and key executives of the Company, including, without limitation, retirement
plans, savings or profit-sharing plans, deferred compensation plans,
supplemental retirement or excess-benefit plans, stock option, stock purchase,
incentive or other life, disability, health, accident and other insurance
programs, and similar plans or programs.  You will be eligible for the
applicable number of days of paid PTO per year, per the PTO policy. In addition,
you will continue to be eligible to participate in each bonus plan (“Bonus
Plan”) that is in effect, if any, while you hold the position set forth in
paragraph 1 above (the “Position”).  Notwithstanding any provision in any Bonus
Plan that requires that you be in the Position at the time that Payments
(“Payments”) are made in order to be eligible for Payments, you will be eligible
to receive any Payment that accrues under any Bonus Plan while you remain in the
Position even if you are not in the Position at the time that payments are made;
provided,

 

--------------------------------------------------------------------------------


 

however, that any such Payments will be paid to you at the same time as Payments
are made to other participants in such Bonus Plan and that such Payments will be
prorated in relation to the amount of time that you are in the Position.

 

4.                                       Separation Date.  Subject to the
Company’s ability to and your ability to terminate your employment relationship
with the Company for any reason at any time, your employment will be terminated
effective as of the earlier of occurrence of either of the following (a) the
commencement of employment with the Company of a new Chief Executive Officer and
new Chief Financial Officer or (b) your voluntary termination of employment any
time after June 30, 2005.  “Separation Date” shall mean the earlier occurrence
of either (a) or (b) in the sentence immediately prior.

 

5.                                       Separation Compensation.  In exchange
for your signing the severance agreement and release of claims attached hereto
as Addendum A (the “Release”) and the Consulting Agreement (as defined below),
the Company agrees that:  (a) the Company will retain you as a consultant
pursuant to the Consulting Agreement (as defined below) during the six month
period following the Separation Date (the “Separation Period”); (b) during the
Separation Period the Company will pay you monthly severance equal to your
current salary level of $20,833.34 per month (the “Monthly Severance”), less
applicable withholding taxes provided however, that the Company has no duty to
continue to pay you the Monthly Severance in the event that you engage in New
Employment (as defined below), provided the Company will pay you a prorated
portion of any Monthly Severance up to the date of commencement of New
Employment; and (c) on the Separation Date, the Company will accelerate the
vesting of your outstanding options to purchase shares of the Company’s common
stock such that you will become immediately vested in the number of shares that
would have vested in the six months following the last date of the month in
which the Separation Date occurs (“Accelerated Vesting”), but in no event for
more than the number of shares subject to a particular option grant provided
however, that you will not be entitled to further vesting or acceleration of
your options to purchase shares of the Company’s common stock after the
Accelerated Vesting on the Separation Date.  You may exercise your options to
purchase shares of the Company’s common stock that may have vested as of the
Separation Date at any time before the ninetieth day following the Separation
Date. For purposes of this Agreement “New Employment” shall mean being paid to
work by an employer or firm other than the Company (whether as an employee or
consultant) for 20 or more hours per week.

 

In exchange, by signing below, you agree:  (a) to, upon your termination,
execute and not to revoke the Release; (b) to provide consulting services to the
Company during the Separation Period pursuant to the Consulting Agreement dated
August 17, 2004 by and between you and the Company (the “Consulting Agreement”);
and (c) that, at any point in time following the end of your obligation to
provide consulting services under the Consulting Agreement, you will assist the
Company as reasonably necessary with any reviews, investigations or examinations
of the Company’s financial and accounting results, policies, practices and other
matters during your period of employment with the Company; and (d) acknowledge
that you are receiving the separation compensation outlined in this section in
consideration for waiving your right to claims referred to in this Agreement and
in the Letter Agreement.  In addition, except as expressly set forth in this
paragraph and except your receipt of Payments described under the paragraph 3,
following the Separation Date, you will no longer be eligible to participate in
benefit plans and programs for the Company’s employees (including without
limitation paid vacation, retirement plans, bonus plans, the employee stock
purchase plan and other compensation plans).

 

--------------------------------------------------------------------------------


 

6.                                       Voluntary Termination Prior to
Separation Date.  In the event of your voluntary termination prior to the
Separation Date, you will not be entitled to receive any cash severance
benefits, nor any acceleration of vesting of your options to purchase the
Company’s shares nor other separation compensation (including that set forth in
Paragraph 5 hereof).

 

7.                                       Involuntary Termination Prior to
Separation Date.  In the event of your termination by the Company without Cause
prior to the Separation Date, you will be entitled to the separation
compensation set forth in Paragraph 5 hereof as the sole remedy for such
termination. In the event of your termination by the Company for Cause (as
defined below) prior to the Separation Date, you will not be entitled to any
cash severance benefits, nor any acceleration of vesting of your options to
purchase the Company’s shares nor any other separation compensation (including
that set forth is Paragraph 5 hereof).  “Cause” means (a) any material breach by
you of this Agreement or the Confidentiality Agreement (as defined below) or any
other written agreement between you and the Company, if such breach causes harm
to the Company; (b) any negligence or willful misconduct by you in your
performance of duties to the Company that causes harm to the Company, including
(without limitation) repeated failure to follow the directions of the  Board of
Directors; (c) your repeated failure to diligently follow the lawful directions
of the Board of Directors of the Company or your repeated failure to diligently
perform your duties in a reasonable manner pursuant to this agreement; (d) your
commission of a felony under the laws of the United States or and by state
thereof; (e) your commission of any act of fraud, embezzlement or dishonesty or
breach of fiduciary duties; (f) your abuse of alcohol or controlled substances
that has a detrimental effect upon your performance of your duties under this
agreement; or (g) a good faith determination by the Company’s Board of Directors
that your performance is unsatisfactory; provided however, that in the case of
(b), (c) and (g), the Company must provide you with written notice and give you
fifteen (15) days to cure your performance, behavior or conduct.  A termination
without Cause shall mean a termination for any reason other than those listed in
clauses (a)-(g) of the preceding sentence or death or disability.

 

8.                                       At-will Employment.  You will continue
to serve as an at-will employee of the Company, which means that your employment
relationship with the Company can be terminated by you or the Company for any
reason at any time.  Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time.

 

9.                                       Non-Solicitation.  For twelve months
following your termination of employment with the Company, you agree that you
shall not, directly or indirectly, either for your own benefit or for the
benefit of any company, entity, or other person, solicit, recruit, encourage or
induce any employees, directors, consultants, contractors or subcontractors of
the Company to leave the employ of, cease performing work for, or perform work
that competes with, the Company.  “Employees” are those who were employees of
the Company within twelve months preceding your termination of employment with
the Company.

 

10.                                 Attorneys’ Fees.  If any action is brought
to enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.

 

11.                                 Confidentiality.  You acknowledge that as an
executive employee of the Company you had access to Company confidential and
proprietary information, and that you are bound by

 

--------------------------------------------------------------------------------


 

law and the terms of your Employee Invention Assignment and Confidentiality
Agreement (“Confidentiality Agreement”) with the Company to maintain the
confidentiality of that information even after the termination of your
employment, and may not use it, divulge it to others or allow others to use it. 
Any breach of this provision shall be deemed a material breach of this
Agreement.

 

12.                                 Entire Agreement.  This Agreement, the
Release, the Consulting Agreement and the Confidentiality Agreement and any
stock option agreements or stock option grant documents that currently exist
between you and the Company constitute the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and supersede all
prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter, including without limitation the Letter
Agreement. You acknowledge that neither the Company nor its agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein.

 

13.                                 Modification.  It is expressly agreed that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by authorized representatives of each of the parties to this
Agreement.

 

14.                                 Time to Consider and Voluntary Execution of
this Agreement.  We hereby advise you to consult with your own attorney
concerning the terms of this Agreement and the Release.  You agree that you are
voluntarily entering into this Agreement and it will be effective upon your
signing this document.  The Release will be effective upon the execution of the
Release and the expiration of the seven (7) day revocation period following such
execution. You acknowledge that the separation compensation provided for in
Section 5 of this Agreement will be paid only after the Release is effective.

 

15.                                 General.  This Agreement will be governed by
and construed in accordance with the laws of the State of California, excluding
that body of law pertaining to conflict of laws.  Any legal action or proceeding
arising under this Agreement will be brought exclusively in the federal or state
courts located in the Northern District of California and the parties hereby
consent to the personal jurisdiction and venue therein.  If any provision of
this Agreement is determined by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto. 
If such provision cannot be so enforced, such provision shall be stricken from
this Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable provision had (to the extent not enforceable)
never been contained in the Agreement.

 

--------------------------------------------------------------------------------


 

If you agree to abide by the terms outlined in this Agreement, please sign the
attached copy and return it to me.  We look forward to the opportunity to
continue working together.

 

 

Sincerely,

 

 

 

/s/ David Lee

 

 

 

 

 

 

 

 

David Lee

 

CEO and Chairman of the Board
Silicon Image, Inc.

 

 

 

I have read, understand and agree to the terms set forth above:

 

/s/  Robert G. Gargus

 

Date:

August 17, 2004

 

Robert G. Gargus

 

 

--------------------------------------------------------------------------------


 

ADDENDUM A

 

THIS SEVERANCE AGREEMENT AND RELEASE OF CLAIMS (this ”Release”) is between
Robert G. Gargus (“Employee”) and Silicon Image, Inc. (the “Company”), a
Delaware corporation.  As used in this Release, the Company refers to Silicon
Image, Inc. and all parents, subsidiaries, divisions, predecessors, and
successors of Silicon Image, Inc.

 

1.                                       Payment of Severance Benefits.  The
Company has agreed that if Employee signs this Release, it will provide Employee
the benefits (the “Severance Benefits”) set forth in Section 5 of the Amended
and Restated Employment Agreement, dated August 17, 2004 (the “Restated
Employment Agreement”).  Employee understands that he is not entitled to those
Severance Benefits unless he signs this Release.  Employee understands that in
addition to the Severance Benefits to be paid to him in accordance with the
Restated Employment Agreement, upon (i) the Separation Date (as defined in
Restated Employment Agreement Section 4 of the Restated Employment Agreement) or
(ii) Employee’s voluntary or involuntary termination from the Company, the
Company will pay him all of his accrued salary and vacation payments, to which
Employee is entitled by law.

 

2.                                       Release. In exchange for the Severance
Benefits set forth in Section 1 hereof, Employee hereby agrees as follows:

 

(a)                                  Employee, on behalf of himself and his
respective heirs, executors, successors and assigns, hereby fully and forever
releases the Company and its respective heirs, executors, successors, agents,
officers and directors, from and agrees not to sue concerning, any and all
claims, actions, obligations, duties, causes of action, whether now known or
unknown, suspected or unsuspected, that Employee may possess based upon or
arising out of any matter, cause, fact, thing, act, or omission whatsoever
occurring or existing at any time prior to and including the date hereof
(collectively, the “Released Matters”), including without limitation,

 

(1)                                  any and all claims relating to or arising
from Employee’s employment with the Company and the termination of such
relationship;

 

(2)                                  any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of, shares of stock of
the Company, including, without limitation, any claims of fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

(3)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(4)                                  any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Worker Adjustment and Retraining Notification Act, Older Workers

 

--------------------------------------------------------------------------------


 

Benefit Protection Act, the California Fair Employment and Housing Act, and the
California Labor Code section 201, et. seq.;

 

(5)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(6)                                  any and all claims arising out of any other
laws and regulations relating to employment or employment discrimination;

 

(7)                                  any and all claims for attorneys’ fees and
costs; provided however, that nothing in this clause shall supersede rights that
Employee has under Section 5 hereof; and

 

(8)                                  any and all claims Employee may have
against the Company for any acts occurring at any time prior to the execution of
this Release.

 

Employee agrees that the foregoing enumeration of claims released is
illustrative, and the claims hereby released are in no way limited by the above
recitation of specific claims, it being Employee’s intent to fully and
completely release all claims whatsoever in any way relating to Employee’s
employment with the Company and to the termination of such employment.

 

(b)                                 Except as already known by the Company,
Employee represents that Employee has no lawsuits, claims or actions pending in
Employee’s name, or on behalf of any other person or entity, against the Company
or any other person or entity referred to herein.  Employee also represents that
Employee does not intend to bring any claims on Employee’s own behalf against
the Company or any other person or entity referred to herein.

 

(c)                                  Employee acknowledges that he has been
advised by legal counsel and is familiar with Section 1542 of the Civil Code of
the State of California, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee expressly waives any right or benefit that he has or may have under
Section 1542 of the California Civil Code or any similar provision of the
statutory or non-statutory law of any other jurisdiction, including Delaware. 
Employee acknowledges that in the future he may discover claims or facts in
addition to or different from those that he now knows or believes to exist with
respect to the subject matter of this Release, and that Employee intends to
fully, finally, and forever settle all of the Released Matters in exchange for
the Severance Benefits.  This Release will remain in effect as a full and
complete release notwithstanding the discovery or existence of any additional
claims or facts.

 

3.                                       Acknowledgment of Waiver of Claims
under ADEA.  Employee acknowledges that Employee is waiving and releasing any
rights Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary.  Employee
further acknowledges that Employee has been advised by this writing that:

 

--------------------------------------------------------------------------------


 

(a)                                  Employee should consult with an attorney
prior to executing this Release;

 

(b)                                 Employee has had at least twenty-one (21)
days within which to consider this Release, although Employee may accept the
terms of this Release at any time within those 21 days; and

 

(c)                                  Employee has seven (7) days following the
execution of this Release by the parties to revoke this Release.

 

4.                                       Voluntary Execution of Release.  This
Release is executed voluntarily and without any duress or undue influence on the
part or behalf of the parties hereto, with the full intent of releasing all
claims.  Employee acknowledges that:

 

(a)                                  Employee has read this Release;

 

(b)                                 Employee has been represented in the
preparation, negotiation, and execution of this Release by legal counsel of his
own choice or that he has voluntarily declined to seek such counsel;

 

(c)                                  Employee understands the terms and
consequences of this Release and of the releases it contains;

 

(d)                                 Employee is fully aware of the legal and
binding effect of this Release.

 

EMPLOYEE HAS CONSULTED WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE AND
UNDERSTANDS THAT, BY SIGNING THIS RELEASE, EMPLOYEE IS GIVING UP ANY LEGAL
CLAIMS EMPLOYEE HAS AGAINST THE COMPANY.  EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE DOES SO KNOWINGLY, WILLINGLY, AND VOLUNTARILY IN EXCHANGE FOR THE
BENEFITS DESCRIBED IN THE RESTATED EMPLOYMENT AGREEMENT.

 

5.                                       Indemnification.  This Release shall
not apply with respect to any claims (including coverage of attorneys’ fees and
costs for Employee’s individual representation) arising under Employee’s
existing rights to indemnification and defense pursuant to the articles and
bylaws of the Company for acts as a director and/or officer or to Employee’s
rights of insurance under any director and officer liability policy in effect
covering the Company’s directors and officers or Employee’s rights under
California Labor Code section 2802.

 

6.                                       Non-Disparagement.  Employee agrees to
refrain from disparagement, criticism, defamation or slander of the Company or
any of its employees, officers, directors, agents, products or services to
anyone, including but not limited to other employees and any past, present or
prospective customers.  Nothing in this paragraph shall prohibit Employee from
providing truthful testimony in response to a subpoena or other compulsory legal
process or from participating in any governmental agency proceedings.  The
Company agrees to maintain its neutral reference policy in regard to Employee
and refrain from disparagement, criticism, defamation and slander of Employee.

 


7.                                       NO ADMISSION OF LIABILITY.  EMPLOYEE
UNDERSTANDS THAT THIS RELEASE SHALL NOT BE CONSTRUED AS AN ADMISSION OF
LIABILITY OR WRONGDOING OF ANY KIND BY THE COMPANY.


 

--------------------------------------------------------------------------------


 


8.                                       NO REPRESENTATIONS.  THE EMPLOYEE HAS
NOT RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS RELEASE.


 


9.                                       SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO
BE ILLEGAL, UNENFORCEABLE OR VOID, THIS RELEASE SHALL CONTINUE IN FULL FORCE AND
EFFECT WITHOUT SAID PROVISION.


 


10.                                 NO VERBAL MODIFICATION.  THIS RELEASE MAY
ONLY BE AMENDED IN WRITING SIGNED BY EMPLOYEE AND THE COMPANY.


 


11.                                 ARBITRATION.  ANY CLAIM, DISPUTE, OR
CONTROVERSY ARISING OUT OF OR IN ANY WAY RELATING TO THIS RELEASE OR THE ALLEGED
BREACH OF THIS RELEASE WILL BE SUBMITTED BY PARTIES HERETO TO BINDING
ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA BY JAMS OR BY A JUDGE TO BE
MUTUALLY AGREED UPON; PROVIDED HOWEVER, THAT THIS SECTION 11 WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE OBLIGATIONS UNDER SECTION 6 HEREOF.


 


12.                                 ATTORNEYS’ FEES.  THE PREVAILING PARTY WILL
BE ENTITLED TO RECOVER FROM THE LOSING PARTY ITS ATTORNEYS’ FEES AND COSTS
(INCLUDING EXPERT WITNESS FEES) INCURRED IN ANY ARBITRATION, LAWSUIT OR OTHER
PROCEEDING BROUGHT TO ENFORCE ANY RIGHT ARISING OUT OF THIS RELEASE.


 


13.                                 GOVERNING LAW.  THIS RELEASE SHALL BE
GOVERNED BY THE LAWS OF CALIFORNIA, EXCLUDING ITS CHOICE OF LAW PROVISIONS.


 


14.                                 COUNTERPARTS.  THIS RELEASE MAY BE EXECUTED
IN COUNTERPARTS, AND EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF
EACH OF THE UNDERSIGNED.


 

15.                                 Effective Date.  This Release shall become
effective on the 8th day after the date on which the Release is executed by
Employee, provided that he has not previously revoked the Release and the
Release has been executed by the Company.

 

 

EMPLOYEE

SILICON IMAGE, INC.

 

 

 

 

By:

 

 

Signature

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 [Signature Page for Robert G. Gargus’ Severance Agreement and Release of
Claims.]

 

--------------------------------------------------------------------------------